UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 26, 2014 Apple Hospitality REIT, Inc. (Exact name of registrant as specified in its charter) Virginia 000-53603 26-1379210 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 814 East Main Street, Richmond, Virginia (Address of principal executive offices) (Zip Code) (804) 344-8121 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Apple Hospitality REIT, Inc. (which is referred to below as the “Company”) is filing this report in accordance with Item2.02 and Item9.01 of Form 8-K. Item2.02. Results of Operations and Financial Condition. On August 26, 2014, the Company issued its interim report to shareholders for the quarter ended June 30, 2014 (the “Shareholders’ Report”) to the shareholders of the Company as of that date. In accordance with General Instruction B.2 of Form 8-K, the information included or incorporated in this report (including Exhibit 99.1) shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”), nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as shall be set forth by specific reference in such filing. The Shareholders’ Report is attached as Exhibit 99.1 to this Current Report on Form 8-K. Item9.01. Financial Statements and Exhibits. a. Financial statements of businesses acquired. None. b. Pro forma financial information. None. c. Shell company transaction. Not Applicable. d. Exhibits. Exhibit99.1 Interim Report to Shareholders for the Quarter Ended June 30, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Apple Hospitality REIT, Inc. By: /s/ Justin G. Knight Justin G. Knight President and Chief Executive Officer August 26, 2014
